DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Additionally, note that 37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coiling computer embroidery machine, coiling-embroidery technology, single-needle type headpiece, filament track curve, optical fiber bundle, trimming tool, fusion apparatus, light-gathering tube, light source and a representation of the method/process steps must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claims 1-10, the term following the colon(s) of each claim should be lowercase rather than uppercase.  Additionally, please put each claim in one sentence form as discussed within the 35 U.S.C. 112(b) below.
Regarding claim 2, please replace “or metal heat-conducting lines” with “and metal heat-conducting lines” within the last two lines of the claim. 
Regarding claim 4, please replace “ccording” with “according” within the first line of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Additionally, note that many of the depending claims refer previously defined steps, however the same step numbers are used for multiple different processes.  Accordingly, it becomes unclear what step number the applicant is referring.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, it is unclear what category of statutory subject matter the applicant is claiming.  The preamble of independent claim 1 recites, “A processing technology of a luminous and exothermic fabric”; however, the remainder of the claim and the dependent claims appear to be reciting method steps.  Therefore, it is unclear if the applicant is claiming a structural machine/system for the creation of a luminous and exothermic fabric, the luminous and exothermic fabric itself, or a process of creating a luminous and exothermic fabric.  For the purpose of this Office Action, claims 1-10 will be interpreted as process claims associated with the creation of a luminous and exothermic fabric.  However, note that it is further unclear what structure is performing the claimed process.  Is the process being performed by an automated machine/system or are process steps being performed manually?  Note that method steps within a structural claim would be treated as functional language.  
Claim 1 recites the limitation "the coiling-embroidery technology" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the phrase “coiling-embroidery technology” is indefinite because the metes and bounds thereof is unclear.  What is to be considered “coiling-embroidery technology”?  Is it represented by particular components of the embroidery machine?  Note that many of the dependent claims (at least claims 2-4) recite “the coiling-embroidery technology comprises” followed by method steps.  Is the coiling embroidery technology a process rather than a machine or components thereof?
Claim 3 recites the limitation "the computer embroidery pattern" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the embroidery program data" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the “embroidery program” or data from the embroidery program?
Claim 3 recites the limitation "the preparation work" in sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the coiling-embroidery work" in seventh line of the claim (multiple occurrences within claim).  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the computer embroidery pattern", “the embroidery program”, “the computer embroidery template-making software”, “the embroidery program data”, “the preparation work”, “the coiling-embroidery work” and “the curve of the filament track” throughout the claim.  There is insufficient antecedent basis for these limitations in the claim.  
Regarding claim 4, the recitation, “the optical fiber reserved region pulls out multiple sections of the optical fiber back and forth during the coiling-embroidery work in step 3” is indefinite because it is unclear how a “region” or area is performing the process of pulling out sections as claimed.  What actual machine structure is performing this process?  Additionally, what does “back and forth” represent in relation to the sections of the optical fiber?
Claim 5 recites the limitation "the reserved section processing" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the point" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the fusion temperature" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the remaining length" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the optical fibers" (plural) in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the light-guiding section of the light source" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOWARD (US 4,727,603) in view of LUO et al. (CN 201284417 Y).
Regarding claim 1, HOWARD discloses a processing technology of a luminous and exothermic fabric wherein the luminous and exothermic fabric comprising a base fabric (10) and luminous lines (14) (Figures 1-4).  HOWARD discloses the luminous lines (14) being sewn (18) to the base fabric (10) (Figures 1-4).  However, HOWARD fails to disclose the luminous lines being embroidered on the base fabric by a coiling computer embroidery machine using coiling-embroidery technology.
LUO discloses a coiling computer embroidery machine (Figures 1-3) using coiling-embroidery technology (Figures 1-3) in order to embroider a line (rope) to a fabric in order to create a visually pleasing pattern in an automated and time-effective manner (Figures 1-4) (entire specification).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have embroidered the luminous lines of HOWARD to the base fabric using a coiling embroidery machine (which includes coiling-embroidery technology), in light of the teachings of LUO, in order to create a visually pleasing pattern in an automated and time-effective manner.  

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOWARD (US 4,727,603) in view of LUO et al. (CN 201284417 Y) and in further view of WILKINSON et al. (US 2003/0213044 A1).
Regarding claim 2, HOWARD in view of LUO discloses a processing technology of a luminous and exothermic fabric as discussed above.  Note that the luminous lines (light-emitting fibers 14) of HOWARD are composed of flexible tubular plastic material (col. 2, lines 45-53).  However, HOWARD is silent regarding the particular plastic material being used.  Note that it would have been considered obvious to have used a thermoplastic polyurethane (TPU) for the flexible plastic tubes of HOWARD since such is commonly used in the art to provide strength and flexibility.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the luminous lines of HOWARD in view of LUO from a thermoplastic polyurethane (TPU) because such is considered old and known in the art in order to provide strength and flexibility.  Regardless, WILKINSON teaches the use of optical fibers in order to more efficiently carry light energy throughout a luminous fabric.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have alternatively provided the luminous lines of HOWARD in view of LUO as optical fiber(s), in light of the teachings of WILKINSON, in order to more efficiently carry light energy throughout the luminous fabric.      
	Regarding claim 3, the claimed process of editing/making an embroidery pattern, compiling the pattern as a computer program using an embroidery template-making software, importing the program data into an embroidery machine and using the embroidery machine to perform embroidery based thereon is common practice for creating a custom embroidered fabric.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided HOWARD in view of LUO and in further view of WILKINSON with the claimed process because such is considered old and known in the art in order to create a customized embroidered fabric.  Additionally, note that LUO discloses the coiling computer embroidery machine using a single-needle type headpiece (Figures 1-3).  However, Luo fails to mention the needle model and the spindle speed thereof.  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the 7#, 9# or 11# needle model and provided a spindle-speed of 500-1000 r/min since it has been held that determination of a workabale range only involves routine skill in the art and therefore not a patentably distinguishable feature.  

Conclusion
Note that claims 4-10 have not been rejected under prior art; however, note the numerous and extensive 35 U.S.C. 112(b) rejections as discussed above.
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Please note that US 2,725,837 discloses a coiling embroidery machine while US 4,875,144 discloses an illuminated fabric. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732